DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  
The paragraph [0093]–[0100] of the original specification which describes Fig.9 and reference 125 is missing and Fig. 9 is the example of Fig. 2. Note that Fig. 2 includes bias circuit 125 and detection circuit 120. And similarly for Fig. 10 & 11.
Appropriate correction is required.

Drawings

The drawings are objected to because Figs. 9-11 missing reference 125.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Claim Objections

Claims 6 & 8 are objected to because of the following informalities:  
Claim 6 which states “a temperature detection circuit” should correctly be --the temperature detection circuit---. Since claim 2 also states “a temperature detection circuit”. For the purpose of avoiding lack of antecedent basis. 
Please do the same for claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hon et al (hereinafter, Hon) (US 6,215,358 B1).
Hon (Fig. 3) teaches an amplifying apparatus comprising: an amplifying circuit comprising a power amplifier (e.g. transistor 301), a temperature detection circuit (e.g. sensor 315), and a bias circuit (e.g. resistors 335 & 340 form a bias circuit), wherein the temperature detection circuit is configured to detect an ambient temperature of the power amplifier to output a temperature voltage, and the bias circuit is configured to regulate an internal current based on a control signal (e.g. output signal of 305) to 
Although, Hon does not explicitly teach a temperature voltage converter but does teach an arrangement which includes an amplifier 320 and resistor 325 wherein the amplifier receives temperature signal from sensor 315 and convert the temperature signal and output a signal (detection voltage) from an output terminal of resistor R2, hence the arrangement provides functionally equivalent to the temperature voltage converter.

Allowable Subject Matter
Claims 1-8 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "the temperature control circuit is configured to generate the control signal based on the temperature voltage during an initial driving from a transmission mode starting point in time to an input point in time at which an input signal is input, and outputting the control signal to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 call for among others, a comparison circuit configured to compare the detection voltage and a reference voltage with each other and output a comparison signal that has a level that is based on a result of the comparison result, a signal detection circuit configured to detect an intensity of the input signal and output a detection signal, and a control output circuit configured to generate the control signal based on the detection signal and the comparison signal.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
It is noted that all the limitations of claim 10 was objected in the previous office action and the applicant amended claim 9 with some limitations from claim 10 hence claim 9 is not allowable with new found reference.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843